Title: To James Madison from James Monroe, 17 September 1804
From: Monroe, James
To: Madison, James


No. 29.
Sir
London September 17. 1804.
Since my last of the 8th. I have received the enclosed note from Lord Harrowby which puts the period of my departure hence for Spain at a greater distance than I then supposed it to be. His trip to Weymouth may not take him from town more than a week, but that it appears is not likely to prove the only cause of delay. If the subjects between us are to be discussed, as he intimates, which presumes a difference of opinion, it is fair to infer, under all the impulse that I can give that it will still require some weeks to conclude the business. Under such circumstances it seems to be my duty to pursue the negotiation to a fair and regular conclusion. To leave it in the present state, is equally contrary to the obvious import of your instructions, to the idea which I entertain of the publick interest and to the conciliating deportment which I have hitherto observed towards this government. You may be assured that I shall omit nothing in my power, consistent with the strict rules of propriety to bring it to an early conclusion.
I have made much exertion, and incurred some expence, in procuring documents to support the boundary as established by Commissaries under the Treaty of Utrecht, between Louisiana & Canada, and the Hudson-Bay-Company. The report of the Commissaries I have not been able to obtain, though all the book-shops have been ransacked for it, by an agent whom I employed for the purpose. I had however the good fortune to procure a map (Huske’s 1755. engraved for Dodsley’s present state of America) which establishes that boundary, as it states according to the report of the Commissaries, and in strict conformity with our idea, by a line running due West indefinitely on the 49.° of No. Lat⟨.⟩ from a point several degrees Eastward of the Lake of the Woods. On the authority of that map and other documents which supported it, I did not hesitate to rely on that line as the established boundary between us, in that quarter. The report of the Commissaries must be in the possession of this government, so that if there is any error in my statement, it is in its power to correct it: and as it is also in the possession of the French government and accessible to us, it is not likely if there was a disposition to misrepresent its contents, which I do not presume, that such an attempt would be made.
When Mr. Livingston was here he assured me, as he had & on some time before, that the French government had intimated its willingnes⟨s⟩ to give its aid in support of our Negotiation with Spain whenever it might be requisite. As I always believed that a desire to wait the execution of the Treaties which ceded Louisiana to the U. States and t⟨o⟩ give time for certain explanations with Spain, respecting that Cession were motives with France for wishing us at that time to postpone the negotiation, so I was equally persuaded that as soon as those object⟨s⟩ were accomplished, her objection to the commencement of it would Cease. I therefore considered myself at liberty after the receipt of your instructions of the 25. of May, which came to hand early in August, to prosecute the business as soon as the state of things here permitted.
In contemplating the delay to which I have been subjected in the concerns entrusted to me here it is proper to remark that much allowance is due to the situation of the country which has been peculiarly embarrassing, and to that of the administration, the former Ministry being from the commencement of the last session of Parliament on the decline, and the present one surrounded with dangers and difficulties, which have given it little leisure to attend to objects not immediately connected with the publick safety. I am persuaded that at no distant period, a satisfactory arrangement may be made on these points especially that of impressments, in case I should not be so fortunate as to secure it at present.
By a letter from Mr Iznardi, American Consul at Cadiz, an extract of which is enclosed, it appears that some disagreement has taken place between Mr. Pinckney and the government of Spain, which is likely to induce him to withdraw from that country. I can form no idea of the cause of such a difference. Fully convinced however I am that Spain is far from desiring a rupture with us. Should the report prove true, I should not consider it as furnishing a motive for greater dispatch in hurrying there than is otherwise due to the subject especially as my destination there is Known to her: the more Spain examines with attention the relation subsisting between us, and the more correct her information is of our strength and resources, the greater the probability is of an advantageous arrangement of our affairs with her government. I am, sir, with great respect and esteem, Your very obedt. servt
Jas. Monroe
 